Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 1 of 18 PageID #: 1




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

TIMOTHY WAYNE WILLIAMS                                       *      CASE NO:

VS.                                                          *

CITY OF MONROE, LOUISIANA                                    *
VICTOR ZORDAN INDIVIDUALLY                                   *
AND IN HIS CAPACITY AS CHIEF                                 *
OF POLICE OF THE MONROE POLICE                               *
DEPARTMENT, JARED DESADIER, JOSHUA                           *
RACHOW, EUGENE ELLIS, DONALD BARTLEY,                        *
SEAN REDDICK, VINCENT GUITERREZ,                             *
TOMMY CROWSON, JAMES THIGPEN,                                *
JAY RUSSELL, “ABC INSURANCE COMPANY”,                        *
“XYG INSURANCE COMPANY”, “ABC                                *
INSURANCE COMPANY 2”, “XYG INSURANCE                         *
COMPANY 2”                                                   *


******************************************************************************
                      COMPLAINT WITH JURY DEMAND

       NOW INTO COURT, through undersigned counsel, comes the Plaintiff, Timothy

Williams, and is domiciled in Ouachita Parish, and respectfully represent the following:


                                           PARTIES

      Plaintiff, Timothy Wayne Williams, is a black, male citizen of the United States of
America and a major resident and domiciliary of the Parish of Ouachita.

       1. Made Defendants herein are the following:

   a) CHIEF VICTOR ZORDAN, is the Chief of Police of the Monroe Police Department
      (“MPD”), a person of full age and majority domiciled in Ouachita Parish. He is sued in his
      individual and official capacity;



   b) CITY OF MONROE, LOUISIANA, a local government entity and body politically created
      by statute, being a municipality, and political subdivision of the State of Louisiana, but not
      an agency, or department, or arm of the State of Louisiana, and owns, operates, manages,
      directs, and controls the MONROE POLICE DEPARTMENT (“MPD”), which employs
      Chief Zordan and Defendants Jared Desadier, Joshua Rachow, Eugene Ellis, Donald
      Bartley, Sean Riddick, Vincent Guiterrez, Tommy Crowson, and James Thigpen.



   c) MONROE POLICE DEPARTMENT, which employs Defendant Victor Zordan and
      Defendants Defendants Jared Desadier, Joshua Rachow, Eugene Ellis, Donald Bartley,
      Sean Riddick,Vincent Guiterrez, Tommy Crowson, and James Thigpen.



   d) JARED DESADIER, was at all relevant times to this complaint an officer in the Monroe
      Police Department, is a person of full age and of majority, domiciled in Ouachita Parish.
      S/he is sued in his individual capacity;
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 2 of 18 PageID #: 2




   e) JOSHUA RACHOW, was at all relevant times to this complaint an officer in the Monroe
      Police Department, is a person of full age and of majority, domiciled in Ouachita Parish.
      S/he is sued in his individual capacity;



   f) EUGENE ELLIS, was the Interim Chief of Police of the Monroe Police Department
      (“MPD”), a person of full age and majority domiciled in Ouachita Parish. He is sued in his
      individual and official capacity;



   g) DONALD BARTLEY, was the Assistant Chief of Police of the Monroe Police Department
      (“MPD”), a person of full age and majority domiciled in Ouachita Parish. He is sued in his
      individual and official capacity;



   h) SEAN REDDICK, was the Major of Police at all relevant times to this complaint of the
      Monroe Police Department (“MPD”), a person of full age and majority domiciled in
      Ouachita Parish. He is sued in his individual and official capacity;



   i) VINCENT GUITERREZ, was the Major of Police at all relevant times to this complaint
      of the Monroe Police Department (“MPD”), a person of full age and majority domiciled in
      Ouachita Parish. He is sued in his individual and official capacity;



   j) TOMMY CROWSON, was at all relevant times to this complaint employed by MPD, was
      the supervisor of Defendants Jared Desadier and Rachow, and, upon information and
      belief, is a person of full age and majority. S/he is sued in both his/her individual and
      official capacities;



   k) JAMES THIGPEN, was at all relevant times to this complaint employed by MPD, was the
      supervisor of Defendants Jared Desadier and Rachow, and, upon information and belief, is
      a person of full age and majority. S/he is sued in both his/her individual and official
      capacities;



   l) ABC INSURANCE COMPANY, an insurance company authorized to do, and doing
      business in the State of Louisiana providing general liability coverage for Chief Zordan,
      City of Monroe and Defendants Jared Desadier, Eugene Ellis, Donald Bartley, Sean
      Riddick, Gutierrez, Crowson, and Thigpen;



   m) XYZ INSURANCE COMPANY, an insurance company authorized to do, and doing
      business in the State of Louisiana providing EXCESS liability coverage to the MPD, its
      agents, and the City of Monroe;



   n) JAY RUSSELL, in his official capacity, a person of full age and majority, who at all times
      was and is Sheriff of the Ouachita Parish Sheriff’s Office in Ouachita Parish, Louisiana;
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 3 of 18 PageID #: 3




   o) ABC INSURANCE COMPANY 2, an insurance company authorized to do, and doing
      business in the State of Louisiana providing general liability coverage for Sheriff Jay
      Russell and the Ouachita Parish Sheriff’s Office;



   p) XYZ INSURANCE COMPANY 2, an insurance company authorized to do, and doing
      business in the State of Louisiana providing EXCESS liability coverage to the OPSO, its
      agents, and the Parish of Ouachita.



       THIS PETITION PUTS ON NOTICE ANY EXCESS POLICY COVERING THE
       MONROE POLICE DEPARTMENT, THE CITY OF MONROE, CHIEF VICTOR
       ZORDAN, ANY EMPLOYEE OF THE MONROE POLICE DEPARTMENT,
       OUACHITA PARISH SHERIFF’S DEPARTMENT, SHERIFF JAY RUSSELL, ANY
       EMPLOYEE OF THE OUACHITA PARISH SHERIFF’S OFFICE, AND ANY
       POTENTIAL UNION POLICY COVERING THE INDIVIDUAL LOUISIANA POLICE
       DEPARTMENT NAMED INDIVIDUALLY IN THIS SUIT.

                                             2.
                                  JURISDICTION AND VENUE


       The United States District Court has jurisdiction over the subject matter of this complaint

under 42 U.S.C. 1983 and 28 U.S.C. 1331, 1343(a)(3), and 1367(a). The Western District of

Louisiana is the appropriate venue to bring this complaint, because the facts that give rise to

Plaintiffs’ claims all took place within the Western District of Louisiana.

                                                 3.

                FACTUAL ALLEGATIONS SURROUNDING APRIL 21, 2020




  On April 21, 2020 at approximately 11:15 pm, Officers Anthony Smith and Jeff Robinson

responded to a complaint in the area of that escalated to 411 N. 4th Street, Monroe, LA 71201.

According to the Monroe Police Department’s report (Exhibit A), the complaint stated it arose

from an audible alarm in the area.


                                                  4.


       Mr. Williams posed no threat and was simply walking to a safe destination. After being

stopped, Mr. Williams complied with the Officers’ requests and provided identification and any

and all items he had in his possession, which included a rose bowl and toy gun, which he placed

on the Officers vehicle. Mr. Williams continued to comply with all requests.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 4 of 18 PageID #: 4




                                                 5.


       Mr. Williams proceeded to run away in the direction of N. 4th Street as he was afraid of

what could happen to him, even though he had committed no crimes at the time he was stopped.


                                                 6.


       At the time that Mr. Williams was running away Defendant Jared Desadier and Joshua

Rachow arrived in the area where he had come to a resting place and ordered that he stop and

comply with their requests.


                                                 7.


       Mr. Williams immediately complied, stopped running, placed his hands above his head

swiftly, and lied down on the grown with his hands behind his back. Mr. Williams had

completely surrendered before the Jared Desadier and Joshua Rachow came in contact with him.


                                                 8.


       Jared Desadier ran up to Mr. Williams and proceeded to kick him in the mouth/face area

with unjustified force, kicking at least one tooth out of Mr. Williams mouth. Defendant Desadier

then utilized the use of the taser extremely close to Mr. Williams body several times and

punched his body several times. Defendant Desadier further grabbed Mr. Williams by the hair

and proceeded to pound his head in the concrete multiple times.


                                                 9.


       Jared Desadier had not properly activated his body camera as required by him.


                                                10.


       Joshua Rachow attempted to assist in arresting Mr. Williams but offered no aid to him

while Jared Desadier continually beat him.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 5 of 18 PageID #: 5




                                                  11.


       Joshua Rachow activated his body camera footage; however, he would turn his body

during times that Mr. Williams was being beaten by Jared Desadier so as to intentionally not

capture the footage on his camera and/or to search the area to see if any other witnesses saw the

brutal beating.


                                                  12.


       At no time did Jared Desadier or Joshua Rachow offer medical assistance or help to

Mr.Williams after he was severely beaten. Instead, they walked him to the MPD vehicles and

proceeded to slam his head on the cars while he was yet detained.


                                                  13.


       Additional Officers began to arrive on the scene; including but not limited to, Supervisor

Tommy Crowson and Supervisor Thigpen. At no time before, during, or after Defendant Jared

Desadier viciously beat Mr.Williams did any Officers on the scene make any attempt to

intervene, de-escalate the situation, or use non-lethal force.


                                                  14.


       Mr. Williams made his initial complaint to Supervising Officers Crowson and Thigpen;

however, they failed to take the complaint, did not take him serious, failed to forward the

complaint, and failed to offer any medical aid to Mr. Williams at any time.


                                                  15.


       Mr. Williams suffered an Epilepsy Seizure on the scene, which caused him to fall on the

ground and hit his head. No officers on the scene offered any assistance or medical help to Mr.

Williams. Instead, Supervising Officers Crowson and Thigpen made jokes about his epilepsy and

mocked him continually.


                                                  16.


       Mr. Williams was transported to St. Francis Medical Center where he was treated and

was going to be left by the attending Officers. However, Mr. Williams made an attempt to speak
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 6 of 18 PageID #: 6




negatively to the attending nurse so that he could be properly booked into OCC. Mr. Williams

did this act so that the Officers would not escape accountability and be brought to justice for

their criminal acts and violations of his civil rights.




                                                   17.


        Defendants Jared Desadier, Joshua Rachow, Tommy Crowson, and James Thigpen were

all law enforcement agents participating in the response to a complaint made at the 400 block of

North 4th Street.


                                                   18.


        At all times relevant to this complaint, all defendants acted in concert and conspiracy and

were jointly and severally responsible for the harms caused to plaintiff. At all times to this

Complaint, all defendants acted under the color of state law. The report provides very limited

information of the encounter and does not state inform of the incident whereby Mr. Williams was

brutally beaten, kicked in the mouth knocking at least one tooth out and treated inhumanely.


                                                   19.


        The officer’s report is not completely factual and is lacking many details. Further,

Defendant Officers and Supervising Officers on the scene of the incident who failed to

adequately report, failed to take Mr. Williams complaint, falsified the police report and failed to

offer Mr. Williams thorough treatment before Acadian Ambulance arrived.


                                                 20.

          Based on the four (4) MPD officers placed on administrative leave, the Plaintiff avers

that Jared Desadier, Joshua Rachow, Tommy Crowson, and Vincent Guiterrez were but some of

the MPD officers that conspired together with in a cover-up with Defendants Major Sean Riddick,

and Assistant Chief Donald Bartley to obstruct justice and violate Timothy William’s rights.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 7 of 18 PageID #: 7




                                                      21.

             There was no legal cause to justify the use of excessive force against Mr. Williams, and

the force used against Mr. Williams was unreasonable and excessive. At no time did Mr. Williams

make any threats or initiate any confrontations with either civilians or officers. Mr. Williams does

admit to running away due to fear of losing his life with the recent police brutality happenings;

however, he stopped, surrendered, and complied with the Officers’ request much before he was

kicked in the mouth and brutally beaten. At no time did Mr. Williams threaten anyone with a

weapon. At no time did Mr. Williams verbally make any threats or statements of intention to harm

anyone.


                                                     22.

          At all times relevant to this Complaint, the conduct of Defendants Desadier, Rachow,

Crowson, Ellis, Bartley, and Thigpen acted in willful, reckless, and callous disregard of Mr.

Williams’ life and rights under federal and state law.


                                                     23.

       All Defendants acted jointly and in concert and conspiracy which lead to the death of Mr.

Williams. Defendants Desadier, Joshua Rachow, Tommy Crowson, Eugene Ellis, Bartley, and

James Thigpen were all aware of falsified report as these officers specifically falsified the facts

concerning Mr. Williams, failed to take Mr. Williams complaint, failed to forward Mr. Williams

complaint, failed to intervene in the beating of Mr. Williams, and conspired to cover up to

obstruct justice and violate Mr. Williams’ rights.


                                                     24.


       Mr. Williams attempted to make additional complaints upon being released from jail

between May and July 2020. Specifically, on or about June 17, 2020, Mr. Williams arrived at

700 Wood Street and requested to make a complaint. Mr. Williams met with Defendants

Guiterrez and Assistant Chief of Police Bartley and provided the names of the officers involved

and filed a criminal complaint.


                                                 25.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 8 of 18 PageID #: 8




       On or about July 6, 2020, Mr. Williams met with Defendant Major Guiterrez and

Defendant Sergeant Reddick to follow up on the filed complaint and was advised that they were

reviewing body camera footage. It was not until Interim Chief Reginald Brown learned of what

happened that Defendant Desadier was placed on leave.




                                                  26.


       Mr. Williams’ photos, reports, complaints etc. were not logged into evidence until Mr.

Williams provided his attorney’s card to Defendant Guiterrez and Reddick, at which point he

was finally taken serious.


                                                  27.


       Former Interim Chief Reginald Brown was chief during the time that the incident

occurred upon Mr. Williams; however, Defendants Bartley, Guiterrez, Crowson and Riddick

intentionally did not inform Interim Chief Reginald Brown of the brutality that Mr. Williams

faced. Said Defendants acted to conspire to cover up the incident, despite being informed by Mr.

Williams and taking his complaint on at least one occasion subsequent to the incident of April

21, 2020. Thus, Defendants failed to adequately report the incident, did not take Mr. Williams’

statement seriously, and failed to forward the report to the Interim Chief at the time that the

incident was repetitively reported.


                                              28.


       Defendant Ellis purposely refused to use Former Interim Police Chief Reginald Brown as

a witness when investigating Defendant Guiterrez. Thus, Defendant Ellis did not adequately

conduct a proper investigation into the matter.


                                              29.

        As a direct result and proximate result of the conduct of all Defendants, Mr. Williams

suffered and continues to suffer extraordinary damages, including emotional distress, and

trauma, loss of the enjoyment of life, psychological harm, and pain and suffering, some of which

may be permanent.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 9 of 18 PageID #: 9




      FACTUAL ALLEGATIONS SURROUNDING EMPLOYMENT, TRAINING,
            SUPERVISION, AND DISCIPLINE OF MPD OFFICERS

                                            30.


          The Ouachita Parish utilizes and employs its own police department known as the

MPD, which is responsible for decision making and policy making for the MPD. The excessive

force, misrepresentations, and illegal conduct sued upon herein occurred in the Ouachita Parish,

and in the exclusive territorial jurisdiction of the Monroe Police Department and under the care

of the City of Monroe.

                                              31.
        In Chief Zordan’s official capacity, he is responsible for adopting, implementing,

promulgating, and enforcing policies, customs, and practices pertaining to making arrest and

preserving peace in the City of Monroe.

                                             32.

          Additionally, MPD is responsible for the screening, hiring, disciplining, training,

supervising, and the retraining of Monroe Police Officers to ensure each officer was and is

qualified and properly trained to perform the duties and functions of a peace officer including

making arrests, preserving the peace, and the constitutional use of deadly force. MPD has a

responsibility in supervising and enforcing and implementing these training, discipline, and

enforcement of these policies, customs, practices.


                                             33.

           Defendants Crowson, Guitterez, Thigpen are supervisors at MPD, along with

Defendant Bartley and specifically the supervisors of Defendants. Thus, Defendants Bartley,

Crowson, Gutierrez, and Thigpen are responsible for the screening, hiring, disciplining, training,

supervising, and the retraining of Monroe Police Officers to ensure each officer was and is

qualified and properly trained to perform the duties and functions of a peace officer including

making arrests, preserving the peace, and the constitutional use of deadly force. Defendants

Bartley, Crowson, Guitterez, and Thigpen have a responsibility in supervising and enforcing and

implementing these training, discipline, and enforcement of these policies, customs, practices.


                                            34.


          Based on the extreme misconduct of Defendants Desadier and Rachow and upon
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 10 of 18 PageID #: 10




 information and belief, Defendants Bartley, Crowson, Guitterez, and Thigpen did not properly

 train, supervise, and/or discipline Defendants Desadier and Rachow with regard to proper police

 practices. Further, all Defendants acted to conspire to cover up the incident in its entirety.

                                               35.

            Upon information and belief, in willful, reckless, and callous disregard to Mr.

 Williams’ life and rights under federal and state law, Defendants Bartley, Crowson and Thigpen

 did not have an adequately trained upon, promulgated, and enforced de-escalation policy in place

 for the City of Monroe at all relevant times upon which officers were sufficiently or adequately

 trained so as to know how to properly de-escalate situations.


                                                36.

              This incident shows that Mr. Williams is not an outlier but rather part of a continuing

 pattern, custom, and practice of Monroe Police Department and Ouachita Parish Sheriff’s Office.

 Upon information and belief, MPD and OPSO has not changed their hiring, training, or supervision

 policies and their enforcement despite the numerous use of force complaints and lawsuits. Further,

 the MPD has a history of not properly disciplining or firing officers when they engage in illegal or

 improper conduct, including excessive use of force and improper deadly use of force. This is

 evidenced by the fact that Jared Desadier was previously fired Monroe Police Department but was

 subsequently rehired and allowed to patrol as Officer in the unit. But for reinstating Desadier, Mr.

 Williams may not have been beaten senselessly.


                                                37.

              Defendants Desadier, Rachow, Thigpen, Bartley, Ellis and Crowson’s extreme

 misconduct was a product of this environment and undertaken pursuant to de facto policies,

 practices, and/or customs—both written and unwritten—of the MPD and the City of Monroe.

 Defendants Thigpen, Bartley, Ellis and Crowson are guilty of the following wrongful acts,

 including but not limited to:


    1. Failing to properly hire, supervise, and train MPD Officers;



    2. Failure to promulgate, train, and enforce an adequate and constitutional use of force

        policy;

    3. Failure to promulgate, train, and enforce an adequate and constitutional lethal use of
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 11 of 18 PageID #: 11




       force policy;

    4. Failure to promulgate, train, and enforce an adequate and constitutional de-escalation

       tactics;

    5. Failure to promulgate, train, and enforce an adequate and constitutional methods

       through which MPD officers should interact with citizens who are African American and

       homeless;

    6. Failure to promulgate, train, and enforce an adequate and constitutional non-
    7. discriminatory law enforcement practices to protect African-American citizens of

       Monroe;

    8. Failing to reprimand and discipline MPD Officers who engage in misconduct;



    9. Failing to retrain and/or otherwise control MPD Officers who engage in excessive force
       and/or unjustified shooting against civilians;



    10. Failing to follow appropriate policies and procedures to address and correct repeated use
        of excessive force;



    11. Failing and inadequately investigating complaints and allegations of excessive force and
        other misconduct by MPD Officers;



    12. Failure to require and enforce MPD officers to accurately and timely report misconduct
        they are aware other MPD officers are conducting or have conducted;



    13. Failing to retrain and otherwise control MPD Officers who engage in excessive force and
        unjustified use of deadly force;



    14. Failing to properly investigate allegations prior to issuing arrest warrants;



    15. Tacitly approving of MPD Officers using their power and position to interfere with other

       citizens’ rights;

    16. As a matter of both policy and practice the City of Monroe and the MPD facilitating this

    type of misconduct by failing to protect civilians from reckless indifference of Defendant’s

       agents, servants, and employees in its Police Department; and

    17. Allowing the practice and custom of a “police code of silence,” resulting in MPD
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 12 of 18 PageID #: 12




        Officers refusing to report instances of police misconduct of which they are aware.

    18. Failure to train, supervise, and discipline MPD officers regarding providing honest and

        accurate accounts of officer involved shootings to investigating authorities;

                                              38.

 As a direct result and proximate result of the conduct of Defendants, Plaintiff suffered and

 continues to suffer extraordinary damages, including the prolonged loss of liberty, emotional

 distress, and trauma, loss of the enjoyment of life, psychological harm, and pain and suffering,

 some of which may be permanent, as well as financial losses.


                                     CAUSES OF ACTION

                                                39.

 Count I
 Federal Constitutional Claims

 Plaintiff v. Defendants all Defendants

 The actions of all Defendants in conspiring to cover up the incident and specifically Defendants

 Desadier and Rachow violated Mr. Williams’ rights under the Fourth and Fourteenth

 Amendments to be free from the unlawful use of force.


 Count II
 Federal Constitutional Claims

 Plaintiff v. Defendants in his/her Official Capacity, MPD, and City of Monroe.

                                                40.


 The actions or inactions of Defendant MPD, Defendant Zordan in his Official Capacity,

 All Defendants in his/her official capacity, and Defendant City of Monroe violated Mr. Williams
 Fourth and Fourteenth Amendments Rights to the U.S. Constitution.

                                                41.


 The actions or inactions of Defendant MPD, Defendant Zordan in his Official Capacity,

 All Defendants in his/her official capacity, Defendant. City of Monroe violated Mr. Williams

 rights under the Fourth and Fourteenth Amendments to the U.S. Constitution.

 Count III
 Federal Constitutional Claims

 Plaintiff v. Defendant the City of Monroe, MPD, Defendant Zordan in his Official
 Capacity, and all Defendants in his/her Official Capacity
 Federal Constitutional Claims
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 13 of 18 PageID #: 13




                                                42.

 The violations of Plaintiff’s constitutional rights under the Fourth and Fourteenth Amendments to

 the U.S. Constitution, Plaintiff’s damages, and/or the conduct of the individual Defendants were

 directly and proximately caused by the actions and/or inactions of the Defendant the City of

 Monroe, Defendant MPD, and Defendant Zordan in his Official Capacity which has encouraged,

 tolerated, ratified, and has been deliberately indifferent to the following policies, patterns,

 practices, and customs, and to the need for more or different training, supervision, investigation,

 or discipline in the areas of:


     1. Use of force by police officers;
     2. Police officers’ duties and responsibilities to engage in proper de-escalation techniques;
     3. The proper exercise of police powers, including not limited to the making of an arrest and
        the use of deadly force;
     4. Police Officers duties not to attempt to kill its citizens;
     5. Police Officers duties not to un-necessarily use deadly force;
     6. Non-race-based policing and use of force;
     7. The failure to identify and take remedial or disciplinary action against officers who were
        the subject of prior civilian or internal complaints of misconduct;

     8. Failing to retrain and/or otherwise control officers who engage in excessive force and/or
         unjustified shooting against civilians;
     9. Failing to follow appropriate policies and procedures to address and correct repeated use
         of excessive force;
     10. The hiring and retention of officers who are unqualified for their employment positions;
     11. Failure to require, discipline, and supervise MPD officers for not reporting illegal,
         impermissible, improper, or any other conduct of other MPD officers that is unbefitting
         of an officer or violates MPD policies and protocols;
     12. MPD’s use of their status as officers to employ the use of force or to achieve ends not
         reasonably related to their law enforcement duties;
     13. The failure of officers to follow established policies, procedures, directive, and
         instructions regarding arrests, use of force, and institution of criminal charges under such
         circumstances as presented by this case;
     14. The failure to properly sanction or discipline officers who are aware of and conceal
         and/or aid and abet violations of constitutional rights of citizens by other Monroe Police
         Departments;
     15. As a matter of both policy and practice the City of Monroe and the MPD facilitating this
         type of misconduct by failing to protect civilians from reckless indifference of
         Defendant’s City agents, servants, and employees in its Police Department;
     16. Failure to train, supervise, and discipline Officers who are not honest and accurate with
         investigating agencies about officer involved shootings, as well as harass and intimidate
         civilian witnesses.

 Count IV State Law Claims

                                               43.

 Plaintiff v. Defendants Desadier, Rachow, Crowson, Thigpen, Ellis, and Bartley.

 Plaintiffs alleges that Defendants are responsible and liable for the damages and injuries they have

 suffered as a result of said Defendants’ actions and/or inactions pursuant to Louisiana Code of

 Civil Procedure Article 2315, which provides that “[e]very act whatever of man that causes
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 14 of 18 PageID #: 14




 damage to another obliges him by whose fault it happened to repair it”; Article 2316, which

 provides that “[e]very person is responsible for the damage he occasions not merely by his act, but

 by his negligence, his imprudence, or his want of skill”; and Article 2317, which provides that

 “[w]e are responsible, not only for the damage occasioned by our own act, but for that which is

 caused by the act of persons for whom we are answerable, or of the things which we have in our

 custody.”



 The actions and/or inactions of Defendants Desadier, Rachow, Crowson, Thigpen, Ellis under
 the law of the State of Louisiana, constitute the torts of:

    1.   Assault;
    2.   Battery;
    3.   Aggravated Battery;
    4.   Negligent Infliction of Emotional Distress;
    5.   Intentional Infliction of Emotional Distress;
    6.   Malfeasance in Office;

         Count V State Law Claims

                                                     44.

 Plaintiff v. Defendant MPD, Defendant Zordan in his Official Capacity, Defendant City of
 Monroe, and All Defendants in his/her Official Capacity.

         Plaintiff alleges that Defendants Defendant Zordan and Defendant MPD, Defendant

 Zordan, and All Defendants in his/her official capacity are responsible and liable for the damages

 and injuries they have suffered as a result of the Defendants’ actions and/or inactions pursuant to

 Louisiana Code of Civil Procedure Article 2315, which provides that “[e]very act whatever of man

 that causes damage to another obliges him by whose fault it happened to repair it”; Article 2316,

 which provides that “[e]very person is responsible for the damage he occasions not merely by his

 act, but by his negligence, his imprudence, or his want of skill”; Article 2317, which provides that

 “[w]e are responsible, not only for the damage occasioned by our own act, but for that which is

 caused by the act of persons for whom we are answerable, or of the things which we have in our

 custody”; and Article 2320, which provides that “[m]asters and employers are answerable for the

 damage occasioned by their servants and overseers, in the exercise of the functions in which they

 are employed...responsibility only attaches, when the masters or employers...might have prevented

 the act which caused the damage, and have not done it.”



         The actions and/or inactions of Defendant MPD, Defendant Zordan in his Official

 Capacity, Defendant City of Monroe, under the law of the State of Louisiana, constitute the torts
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 15 of 18 PageID #: 15




 of:

       1.   Assault;
       2.   Battery;
       3.   Aggravated Battery;
       4.   Intentional Infliction of Emotional Distress;
       5.   Negligent Infliction of Emotional Distress;
       6.   Negligent Hiring;
       7.   Negligent Retention;
       8.   Negligent Supervision;
       9.   Malfeasance in office;

                                                           45.

               FACTUAL ALLEGATIONS SURROUNDING INCIDENTS AT OUACHITA
                              PARISH SHERIFF’S OFFICE

            Mr. Williams believes that the Defendants are liable pursuant to Article Section 2 of the

 Louisiana State Constitution, which provides that no person shall be deprived of life, liberty, or

 property except by due process of law.


                                                    46.

            On or about April 21, 2020, after being treated at St. Francis Medical Center,

 Mr. Williams was going to be released by MPD; however, he did not want MPD to get away

 with brutalizing him and covering-up the incident. Thus, Mr. Williams made a negative comment

 to the one of the attending nurses, which caused the MPD officers to arrest him to be booked at

 Ouachita Parish Correctional Center (hereinafter referred to as “OCC”).

                                                    47.

            After being transported to OCC, Mr. Williams was booked and taken to the

 “isolation/suicide cell ” or “rubber room” without being fully informed as to the reasons for being

 isolated from all others for approximately fourteen days, when others were also being booked and

 placed in regular isolation cell.

                                                     48.

            Mr. Williams avers that he was immediately transferred to the “isolation/suicide cell” or

 “rubber room” so as to allow his wounds to heal before the general public could view his injuries

 and become aware of how he was brutalized and traumatized by Defendant Desadier.

                                                     49.

            While incarcerated Mr. Williams was initially denied the opportunity to make his allotted

 phone call to his Pastor, as OCC employers did grant him access to his “ID card” to allow

 him the opportunity for at least two weeks. Mr. Williams was denied that right.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 16 of 18 PageID #: 16




                                                    50.

         While incarcerated Mr. Williams was also denied medication ordered by his physician

 and health care providers for approximately three weeks without just cause.

                                                  51.

         Mr. Williams suffered at least two epileptic seizures while being isolated during

 incarceration at OCC and while being denied proper and adequate treatment as a matter of law.



                                                   52.

         Mr. Williams received little or no medical attention for his wounds while incarcerated at

 OCC.

                                                   53.

         Mr. Williams strongly believes that due to the actions of the OCC employees, under the

 care of Defendant, Sheriff Jay Russell that he is also, on behalf of the employees of OCC,

  involved in the conspiracy to cover-up MPD’s. Further, Defendant Russell is liable pursuant to

 Article Section 2 of the Louisiana State Constitution, which provides that no person shall be

 deprived of life, liberty, or property except by due process of law.


                                                   54.

         As a direct and proximate cause of the acts or failure to act as set forth in above, Mr.

 Williams suffered physical injury and severe mental anguish in violation of their violation of their

 constitutional and statutory rights guaranteed under the Fourth and Fourteenth Amendments of the

 Constitution of the United States and protected by 42 U.S.C. section 1983.

                                                 55.

         Petitioner believes that Defendants are liable pursuant to Louisiana Revised Statute 42:

 1441.3 which provides that municipalities are responsible for the actions, offenses, and torts of

 their officials and deputy officials.

                                                 56.

         Defendant Russell through its Police Department knowingly, recklessly, or with deliberate

 indifference and callous disregard of Plaintiff’s rights, failed to instruct, supervise, control Officers

 in his care from depriving Petitioner of his constitutional and statutory rights, privileges and

 immunities under Federal and the laws and Constitution of the State of Louisiana.

                                                 57.
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 17 of 18 PageID #: 17




        Defendant Russell is liable for the following damages:

            1. Damages for failure to provide Petitioner with prescribed medication for an

                extended period of time;

            2. Failure to provide Petitioner with the required “ID Card” to make allotted phone

                calls while incarcerated at OCC;

            3. Failure to adequately treat Petitioner for his injuries while incarcerated;

            4. Past mental anguish

            5. Future mental anguish

            6. Past and present suffering

            7. Past Loss of Enjoyment of Life

            8. Future Loss of Enjoyment of Life

            9. Past medical expenses

            10. Future medical expenses

            11. Punitive damages under Section 1983 for torture and injury done with malice

            12. Attorney’s fees and court costs; and

            13. Petitioner prays for such damages as reasonable in the premises and all equitable

                relief.


                                       JURY TRIAL DEMAND

    The Plaintiffs request a trial by jury.

                                      PRAYER FOR RELIEF

    The Plaintiff respectfully request:

    1. Compensatory damages as to all Defendants;



    2. Special Damages as to all Defendants;



    3. Punitive damages as to all Defendants, Zordan, and Russell in his/her individual capacity;

    4. Reasonable attorneys’ fees and costs as to all Defendants; and



    5. Such other and further relief as may appear just and appropriate

    WHEREFORE, Timothy Williams prays that a copy of the above petition is served upon all

 of the Defendants named herein, and that after all proceedings a judgment is rendered in favor of
Case 3:21-cv-01061-TAD-KDM Document 1 Filed 04/21/21 Page 18 of 18 PageID #: 18




 Plaintiff and against Defendants for all relief deemed equitable under the law including attorney’s

 fees and costs.


 Respectfully submitted,

 /s/ Donecia Banks-Miley

 Donecia Banks-Miley (#35641) PLEASANT, WILLIAMS & BANKS-MILEY LAW GROUP

 901 N. 3rd Street, Monroe, LA 71201 (318) 605-4607 dbmiley@pwblaw.net

 /s/ Jessica Williams

 Jessica Williams (#32956) PLEASANT, WILLIAMS & BANKS-MILEY LAW GROUP

 901 N. 3rd Street, Monroe, LA 71201 (318) 605-4607 jwill@pwblaw.net

 /s/ Kristen Pleasant

 Kristen Pleasant (#30672) PLEASANT, WILLIAMS & BANKS-MILEY LAW GROUP

 901 N. 3rd Street, Monroe, LA 71201 (318) 605-4607 kpleasant@pwblaw.net
